Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  January 13, 2021                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                               Brian K. Zahra
                                                                                                             David F. Viviano
  160457                                                                                                 Richard H. Bernstein
                                                                                                         Elizabeth T. Clement
                                                                                                          Megan K. Cavanagh
                                                                                                          Elizabeth M. Welch,
  In re T.J. DIEHL, Minor                                                                                               Justices
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellant,
  v                                                                    SC: 160457
                                                                       COA: 345672
                                                                       Oakland CC Family Div:
  T.J. DIEHL,                                                           2017-855352-DL
                   Respondent-Appellee.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 13, 2021
           s0113
                                                                                 Clerk